Frankenthaler, J.
This court is of the opinion that the movant, as assignee of the rents, has no greater rights as against the receiver than his assignor, the owner of the equity, would have had except for the assignment. As a receiver is entitled, as against the owner of the equity, to the rents collected by the receiver even though they accrued prior to his appointment (New York Life Ins. Co. v. Fulton Development Corp., 265 N. Y. 348), the present motion to compel the receiver to turn over such rents to the owner’s assignee is denied.